




EXECUTED VERSION
 

AESOP I OPERATING SUBLEASE AGREEMENT
dated as of March 26, 2013


between


ZIPCAR, INC.,
the Sublessee,


and


AVIS BUDGET CAR RENTAL, LLC
the Sublessor
As set forth in Section 18 hereof, Sublessor has assigned to ABRCF (as defined
herein) and ABRCF has assigned to the Trustee (as defined herein) certain of its
right, title and interest in and to this lease. To the extent, if any, that this
lease constitutes chattel paper (as such term is defined in the uniform
commercial code as in effect in any applicable jurisdiction) no security
interest in this lease may be created through the transfer or possession of any
counterpart other than the original executed counter-part, which shall be
identified as the counterpart containing the receipt therefor executed by the
trustee on the signature page thereof.










 









--------------------------------------------------------------------------------




AESOP I OPERATING SUBLEASE AGREEMENT
This Sublease Agreement (this “Agreement”), dated as of March 26, 2013 is made
between ZIPCAR, INC. (the “Sublessee”) and Avis Budget Car Rental, LLC (“ABCR”
or the “Sublessor”).


W I T N E S S E T H :


WHEREAS, AESOP Leasing L.P. (“AESOP Leasing”) and ABCR are parties to a Second
Amended and Restated Master Motor Vehicle Operating Lease Agreement, dated as of
June 3, 2004 (the “Restatement Effective Date”) (such agreement, as amended,
modified or supplemented from time to time in accordance with its terms, the
“AESOP I Operating Lease”), pursuant to which AESOP Leasing leases Program
Vehicles and Non-Program Vehicles to ABCR; and


WHEREAS, the Sublessor wishes to sublease from time to time certain Program
Vehicles and Non-Program Vehicles leased by the Sublessor pursuant to the AESOP
I Operating Lease to the Sublessee, and the Sublessee desires to sublease from
time to time from the Sublessor such Program Vehicles and Non-Program Vehicles
for use in its daily rental car business;


NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valu-able consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree that:


1.DEFINITIONS. Unless otherwise specified herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Definitions List attached
as Schedule I to the Second Amended and Restated Base Indenture, dated as of the
Restatement Effective Date (as amended, modified or supplemented from time to
time in accordance with its terms, exclusive of Supplements creating a new
Series of Notes, the “Base Indenture”), between Avis Budget Rental Car Funding
(AESOP) LLC (“ABRCF”), as Issuer, and The Bank of New York Mellon Trust Company,
N.A. (as successor in interest to The Bank of New York), as Trustee, as such
Definitions List may from time to time be amended in accordance with the terms
of the Base Indenture.


2.SUBLEASE OF VEHICLES. From time to time during the Term of the AESOP I
Operating Lease, the Sublessor shall designate Vehicles leased by it from AESOP
Leasing under the AESOP I Operating Lease to be subleased to the Sublessee in
accordance with the terms of this Agreement for a period of one or more days as
specified by the Sublessor, and the Sublessee agrees to sublease from the
Sublessor the Vehicles so designated by the Sublessor from time to time for the
periods so specified by the Sublessor.
 
3.Rent. The Sublessee agrees to pay to the Sublessor, on or prior to each
Payment Date, as sublease rent an amount equal to the aggregate amount for all
Vehicles subleased by it hereunder during the Related Month of the product of
(x) the sum of (i) all Monthly Base Rent that has accrued during such Related
Month with respect to each such Vehicle under the AESOP I Operating Lease and
(ii) the portion of all Supplemental Rent due and payable by the Sublessor on
such Payment Date that the Sublessor determines to be allocated to each such
Vehicle and (y) the percentage equivalent of a fraction, the numerator of which
is the total number of days during such Related Month that each such Vehicle was
subleased to the Sublessee pursuant to this Sublease and the denominator of
which is the total number of days during such Related Month. The Sublessor and
the Sublessee may from time to time agree to any other method of calculating the
sublease rent hereunder that is mutually acceptable to them; provided, however,
that in all events the Sublessor shall remain liable for the full amount of
Monthly Base Rent and Supplemental Rent due under the AESOP I Operating Lease
with respect to the Vehicles subleased by the Sublessee hereunder.




--------------------------------------------------------------------------------




4.GRANT OF SECURITY INTEREST


If, notwithstanding the intent of the parties to this Agreement and the intent
of the parties to the AESOP I Operating Lease, this Agreement and the AESOP I
Operating Lease are characterized by any third party as financing arrangements
or as otherwise not constituting “true leases,” then it is the intention of the
parties that this Agreement shall constitute a security agreement under
applicable law, and, to secure all of its obligations under this Agreement, the
Sublessee hereby grants to the Sublessor a security interest in all of the
Sublessee's right, title and interest, if any, in and to all of the following
assets, property and interests in property, whether now owned or hereafter
acquired or created:
(i)    the rights of the Sublessee under this Agreement, as this Agreement may
be amended, modified or supplemented from time to time in accordance with its
terms, and any other agreements related to or in connection with this Agreement
to which the Sublessee is a party (the “Sublessee Agreements”), including,
without limitation, (a) all rights, remedies, powers, privileges and claims of
the Sublessee against any other party under or with respect to the Sublessee
Agreements (whether arising pursuant to the terms of such Sublessee Agreements
or other-wise available to the Sublessee at law or in equity), includ-ing the
right to enforce any of the Sublessee Agreements and to give or withhold any and
all consents, requests, notices, direc-tions, approvals, extensions or waivers
under or with respect to the Sublessee Agreements or the obligations and
liabilities of any party there-under, (b) all liens and property from time to
time purporting to secure payment of the obli-gations and liabilities of the
Sublessee aris-ing under or in connection with the Sub-lessee Agreements, and
any docu-ments or agree-ments describing any collateral secur-ing such
obligations or liabilities and (c) all guaran-tees, insurance and other
agree-ments or arrangements of whatever character from time to time supporting
or secur-ing payment of such obligations and liabilities of the Sublessee
pursuant to the Sublessee Agreements;


(ii)    all Vehicles subleased by the Sublessee from the Sublessor under this
Agreement which, notwithstanding that this Agreement and the AESOP I Operating
Lease are intended to convey only leasehold interests, are determined to be
owned by the Sublessee, and all Certificates of Title with respect to such
Vehicles;


(iii)    all right, title and interest of the Sublessee in, to and under any
Manufacturer Programs, including any amendments thereof, and all monies due and
to become due thereunder, in each case in respect of Vehicles subleased by the
Sublessee hereunder which, notwith-standing that this Agreement and the AESOP I
Operating Lease are intended to convey only leasehold interests, are deter-mined
to be owned by the Sublessee, whether payable as Vehicle Repurchase Prices,
auc-tion sales proceeds, fees, expenses, costs, indemnities, insurance
recoveries, damages for breach of the Manufacturer Programs or other-wise (but
exclud-ing all incentive payments payable to the Sublessee, the Sublessor or
AESOP Leasing in respect of purchases of vehicles under the Manufacturer
Programs) and all rights to compel performance and otherwise exercise remedies
thereunder;


(iv)    all right, title and interest of the Sublessee in and to any proceeds
from the sale of Vehicles subleased by the Sublessee hereunder which,
notwithstanding that this Agreement and the AESOP I Operating Lease are intended
to convey only leasehold interests, are determined to be owned by the Sublessee,
including all monies due in respect of such Vehicles, whether payable as the
purchase price of such Vehicles, as auction sales proceeds, or as fees,
expenses, costs, indemnities, insurance recoveries, or otherwise (including all
upfront incen-tive payments payable by Manufacturers to the Sublessee, the
Sublessor or AESOP Leasing in respect of purchases of Non-Program Vehicles);






--------------------------------------------------------------------------------




(v)    all payments under insurance policies (whether or not the Sublessor,
AESOP Leasing, the Lender or the Trustee is named as the loss payee thereof) or
any warranty payable by reason of loss or damage to, or otherwise with respect
to, any of the Vehicles subleased by the Sublessee hereunder;


(vi)    all additional property that may from time to time hereafter be
subjected to the grant and pledge under this Agreement, as same may be modified
or supple-mented from time to time, by the Sublessee or by anyone on its behalf;
and


(vii)    all Proceeds of any and all of the foregoing including, without
limitation, payments under insurance (whether or not the Sublessor or AESOP
Leasing is named as the loss payee thereof) and cash (subsections (i) through
(vii) collectively referred to as, the “Collateral”).


5.    CERTAIN REPRESENTATIONS AND WARRANTIES. The Sublessee represents and
warrants to the Sublessor that, as of the date hereof:


(a)the Sublessee is (i) a corporation duly organized, validly existing and in
good stand-ing under the laws of the jurisdiction of its incorporation, (ii) has
the corporate power and author-ity to own its properties and to carry on its
business as now being and hereafter proposed to be conducted, and (iii) is duly
qualified, in good standing and authorized to do busi-ness in each jurisdiction
in which the character of its properties or the nature of its businesses
requires such qualification or authorization;


(b)the Sublessee has the corporate power, and has taken all necessary corporate
action to authorize it, to execute, deliver and perform this Agreement in
accordance with its terms, and to consummate the transactions contem-plated
hereby; and this Agreement has been duly executed and delivered by the Sublessee
and is a legal, valid and binding obligation of the Sublessee enforceable in
accordance with its terms;


(c)all of the issued equity interests of the Sublessee are owned directly or
indirectly by ABCR, free and clear of all liens, encumbrances, equities or
claims; and


(d)the Sublessee shall use the Vehicles which are subject to this Agreement in
its daily domestic vehicle rental business.


6.    CERTAIN AFFIRMATIVE COVENANTS.


(a) Until the expiration or termina-tion of this Agreement, and thereafter until
the obliga-tions of the Sublessee under this Agreement are satisfied in full,
the Sublessee cove-nants and agrees that:


(i)    it will take all actions within its power, and use its best efforts, to
permit the Sublessor to perform all of the Sublessor's obligations under, and
comply with all of the terms and conditions of, the AESOP I Operating Lease;


(ii)    it will permit any Person designated in writing by AESOP Leasing, the
Trustee or the Sublessor to visit and inspect any of the properties, corporate
books or financial records of the Sublessee and discuss its affairs, finances
and accounts with officers and employees of the Sublessee, all at such
reasonable times and as often as AESOP Leasing, the Trustee or the Sublessor may
reasonably request; and




--------------------------------------------------------------------------------




(iii)    it will do and cause to be done at all times all things necessary,
including without limitation filing UCC financing statements and continuation
statements, to maintain and preserve the Sublessor's first-priority perfected
security interest in the Collateral.
 
(b)    Until the expiration or termination of this Agreement, and thereafter
until all obligations of the Sublessor under this Agreement and under the AESOP
I Operating Lease are satisfied in full, the Sublessor covenants and agrees that
it will perform all obligations required to be performed by it under the AESOP I
Operating Lease with respect to each Vehicle subleased to the Sublessee pursuant
to this Agreement.


7.    NO Breach OF AESOP I Operating Lease. The Sublessee agrees and covenants
that it will not take any action, or fail to take any action, in each case that
would cause the Sublessor to be in violation or breach of any term of the AESOP
I Operating Lease, including, but not limited to, creating or permitting to
exist any Lien with respect to any Vehicle subleased hereunder, except for
Permitted Liens.


8.    Non-Liability of Sublessor. The Sublessor shall not be liable to the
Sublessee for any failure or delay in obtaining Vehicles or making delivery
thereof. AS BETWEEN THE SUB-LESSOR AND THE SUBLESSEE, ACCEPTANCE FOR SUBLEASE OF
THE VEHICLES SUBLEASED BY THE SUB-LESSEE SHALL CONSTITUTE THE SUBLESSEE'S
ACKNOWL-EDGMENT AND AGREEMENT THAT THE SUBLESSEE HAS FULLY INSPECTED SUCH
VEHICLES, THAT SUCH VEHICLES ARE IN GOOD ORDER AND CONDITION AND ARE OF THE
MANUFACTURE, DESIGN, SPECIFICA-TIONS AND CAPACITY SELECTED BY THE SUBLESSEE,
THAT THE SUBLESSEE IS SATISFIED THAT THE SAME ARE SUIT-ABLE FOR THIS USE AND
THAT THE SUBLESSOR IS A MANUFACTURER OR ENGAGED IN THE SALE OR DISTRI-BUTION OF
VEHICLES, AND HAS NOT MADE AND DOES NOT HEREBY MAKE ANY REPRESENTATION, WARRANTY
OR COVENANT WITH RESPECT TO MERCHANT-ABILITY, CONDITION, QUALITY, DUR-ABILITY OR
SUITABILITY OF SUCH VEHICLE IN ANY RESPECT OR IN CONNEC-TION WITH OR FOR THE
PURPOSES OR USES OF THE SUBLESSEE, OR ANY OTHER REPRESENTATION, WARRANTY OR
COVE-NANT OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT THERETO.
The Sublessor shall not be liable for any failure or delay in delivering any
Vehicle designated for sublease pur-su-ant to this Agreement, or for any failure
to perform any provision hereof, resulting from fire or other casualty, natural
disaster, riot, strike or other labor difficulty, governmental regula-tion or
restriction, or any cause beyond their direct control. IN NO EVENT SHALL THE
SUBLESSOR BE LIABLE FOR ANY INCON-VENIENCES, LOSS OF PROFITS OR ANY OTHER
CONSEQUENTIAL, INCIDEN-TAL OR SPECIAL DAMAGES RESULTING FROM ANY DEFECT IN OR
ANY THEFT, DAMAGE, LOSS OR FAILURE OF ANY VEHICLE, AND THERE SHALL BE NO
ABATEMENT OF SUBLEASE RENT, MONTHLY BASE RENT, SUPPLE-MENTAL RENT OR OTHER
AMOUNTS PAYABLE HEREUNDER BECAUSE OF THE SAME.


9.    No Sublessor Warranties. THE SUBLESSEE ACKNOWLEDGES THAT THE SUBLESSOR,
AESOP LEASING AND THE TRUSTEE ARE NOT THE MANU-FAC-TURER, THE AGENT OF THE
MANUFACTURER, OR THE DISTRIBUTOR OF THE VEHICLES SUBLEASED BY SUCH SUBLESSEE
HEREUNDER. THE SUBLESSOR, AESOP LEASING AND THE TRUSTEE MAKE NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE FITNESS, SAFENESS, DESIGN,
MERCHANTABILITY, CONDITION, QUALITY, CAPAC-ITY OR WORKMANSHIP OF THE VEHICLES
NOR ANY WARRANTY THAT THE VEHICLES WILL SATISFY THE REQUIREMENTS OF ANY LAW OR
ANY CONTRACT SPECIFI-CA-TION, AND AS BETWEEN THE SUBLESSOR, AESOP LEASING AND
THE TRUSTEE ON THE ONE HAND AND THE SUBLESSEE ON THE OTHER, THE SUBLESSEE AGREES
TO BEAR ALL SUCH RISKS AT ITS SOLE COST AND EXPENSE. THE SUBLESSEE SPECI-FICALLY
WAIVES ALL RIGHTS TO MAKE CLAIMS AGAINST THE




--------------------------------------------------------------------------------




SUBLESSOR, AESOP LEASING AND THE TRUSTEE AND ANY VEHICLE FOR BREACH OF ANY
WARRANTY OF ANY KIND WHATSOEVER AND, AS TO THE SUBLESSOR, AESOP LEASING AND THE
TRUSTEE, THE SUBLESSEE SUBLEASES THE VEHICLES “AS IS.” IN NO EVENT SHALL THE
SUBLESSOR, AESOP LEASING OR THE TRUSTEE BE LIABLE FOR SPECIAL, INCIDENTAL, OR
CONSE-QUENTIAL DAMAGES, WHATSOEVER OR HOWSOEVER CAUSED.


10.    NO PETITION. The Sublessee hereby covenants and agrees that, prior to the
date which is one year and one day after the payment in full of all of the
Notes, it will not institute against, or join any other Person in institut-ing
against, AESOP Leasing, Original AESOP, AESOP Leasing II, any Permitted Nominee,
the Intermediary or ABRCF any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other sim-ilar proceeding under the
laws of the United States or any state of the United States. In the event that
the Sublessee takes action in violation of this Section 10, the Sublessor
agrees, for the benefit of the Secured Parties, that it shall file an answer
with the bank-ruptcy court or otherwise properly contest the filing of such a
petition by the Sublessee against AESOP Leasing, Original AESOP, AESOP Leasing
II, any Permitted Nominee, the Intermediary or ABRCF or the commencement of such
action and raise the defense that the Sublessee has agreed in writing not to
take such action and should be estopped and precluded therefrom and such other
defenses, if any, as its counsel advises that it may assert. The provisions of
this Section 10 shall survive the termination of this Agreement.


11.    SUBMISSION TO JURISDICTION. Each of AESOP Leasing, the Trustee and the
Sublessor may enforce any claim arising out of this Agreement in any state or
federal court having subject matter jurisdiction, including, without limitation,
any state or federal court located in the State of New York. For the purpose of
any action or proceeding insti-tuted with respect to any such claim, the
Sublessee hereby irrevocably submits to the jurisdiction of such courts. The
Sublessee further irrevocably consents to the service of process out of said
courts by mailing a copy thereof, by registered mail, postage prepaid, to the
Sublessee and agrees that such service, to the fullest extent permitted by law,
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall be taken and held to be valid
personal service upon and personal delivery to it. Nothing herein contained
shall affect the right of each of AESOP Leasing, the Trustee and the Sublessor
to serve process in any other manner permitted by law or preclude each of AESOP
Leasing, the Trustee and the Sublessor from bringing an action or proceeding in
respect hereof in any other country, state or place having jurisdiction over
such action. The Sublessee hereby irrevo-cably waives, to the fullest extent
permitted by law, any objection which it may have or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in any such
court located in the State of New York and any claim that any such suit, action
or proceeding brought in such a court has been brought in an inconvenient forum.


12.    GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK. Whenever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provi-sion or the remaining provisions of this Agreement. All obligations of the
Sublessee and all rights of the Sublessor expressed herein shall be in addition
to and not in limitation of those provided by applicable law or in any other
written instrument or agreement.


13.    JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY, OR UNDER
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR




--------------------------------------------------------------------------------




WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION THEREWITH OR ARISING FROM ANY
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED
TRANSACTION, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE
A COURT AND NOT BEFORE A JURY.


14.    NOTICES. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given to such party, addressed to it, at its address or
telephone number set forth below, or at such other address or telephone number
as such party may hereafter specify for the purpose by notice to the other
party. Copies of notices, requests and other communications delivered pursuant
to the foregoing sentence shall be sent to the following addresses:


SUBLESSEE:
Zipcar, Inc.

6 Sylvan Way
Parsippany, NJ  07054
Attention:    Treasurer
Telephone:    (973) 496-5000
Fax:        (973) 496-3560
    
SUBLESSOR:
Avis Budget Car Rental, LLC

6 Sylvan Way
Parsippany, New Jersey 07054
Attention:    Treasurer
Telephone:    (973) 496-5000
Fax:        (973) 496-3560


Each such notice, request or communication shall be effective when received at
the address specified below. Copies of all notices must be sent by first class
mail promptly after transmission by facsimile.


15.    AMENDMENTS. The terms of this Agreement will not be waived, altered,
modified, amended, supple-mented or terminated in any manner whatsoever unless
(i) the same shall be in writing and signed and delivered by the Sublessor and
the Sublessee; provided that the Sublessor shall not consent to any action
pursuant to this Section 15 without (i) the prior written consent of AESOP
Leasing and the Trustee and (ii) satisfaction of the Rating Agency Consent
Condition.


16.    TERMINATION. This Agreement shall (i) terminate with respect to any
Vehicle subleased hereunder on the Vehicle Operating Lease Expiration Date with
respect to such Vehicle under the AESOP I Operating Lease and (ii) terminate in
its entirety upon the AESOP I Operating Lease Expiration Date. Upon the
termination of this Agreement in its entirety, any accrued and unpaid Monthly
Base Rent and Supplemental Rent, and all other payments accrued but unpaid under
this Agreement shall, automatically and without further action by the Sublessor,
become immediately due and payable. Upon the termination of this Agreement as it
applies to any particular Vehicle subleased hereunder, the Sublessee shall, at
the request of the Sublessor, return or cause to be returned such Vehicle to the
Sublessor or to such other Person as the Sublessor directs.
 
17.    TITLE TO VEHICLES AND MANUFACTUER PROGRAMS. The Sublessee, by its
execution hereof, acknowledges and agrees that (A) (i) this is an agreement to
sublease only and title to Vehicles will at all times remain in AESOP Leasing's
name or in the name of AESOP Leasing's Permitted Nominee, (ii) the Sublessee
will not have any rights or interest in Vehicles whatsoever other than the right
of possession and use as provided by this Agreement and (B) (i) as between the
Sublessee and AESOP Leasing, AESOP Leasing is the sole owner and holder of all
right, title and interest in and to the Manufacturer




--------------------------------------------------------------------------------




Programs with respect to the Vehicles subleased hereunder, (ii) in accordance
with the Assignment Agreements, all of AESOP Leasing's right, title and interest
in and to such Manufacturer Programs have been assigned to the Trustee (except
as expressly provided otherwise in any Related Document with respect to
Relinquished Vehicles and any related Relinquished Vehicle Property), and (iii)
the Sublessee has no right, title or interest in any Manufacturer Program. To
confirm the foregoing, the Sublessee, by its execu-tion hereof, hereby assigns
and transfers to AESOP Leasing any rights that the Sublessee may have in respect
of any Manufacturer Program.


18.    RIGHTS OF SUBLESSOR PLEDGED TO LESSEE AND TRUSTEE. The Sublessee
acknowl-edges that (i) pursuant to the AESOP I Operating Lease and the AESOP I
Operating Lease Loan Agreement, the Sublessor has granted to the Lender all of
the rights, remedies, powers, privi-leges and claims of the Sublessor under this
Agreement and that the Lender may act in lieu of the Sublessor in the exercise
of such rights, remedies, powers, privileges and claims and (ii) pursuant to the
Base Indenture, the Lender has granted to the Trustee all of the Lender's
rights, remedies, powers, privi-leges and claims under this Agreement and that,
under certain circumstances set forth in the Base Indenture, the Trustee may act
in lieu of the Lender in the exercise of such rights, remedies, powers,
privileges and claims.


19.    SUBORDINATION; ENFORCEMENT. (a) This Agreement and the rights of the
Sublessee hereunder shall be expressly subordinate in all respects to the terms
of, and the rights of AESOP Leasing under, the AESOP I Operating Lease. In the
event of any conflict between the terms of the AESOP I Operating Lease and the
terms hereof, the terms of the AESOP I Operating Lease shall govern.


(b)    The Sublessee expressly acknowledges the provisions of Section 18 of the
AESOP I Operating Lease and agrees that the Lessor, or its assignee, may enforce
any of the provisions of such Section 18 against the Sublessee hereunder.


20.    HEADINGS. Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.


21.    EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same Agreement.


22.    EFFECTIVE DATE. This Agreement shall become effective on the date hereof
when each of the parties to this Agreement have executed the signature pages
attached hereto.


23.    ASSIGNMENT. The Sublessee shall not (i) assign any of its interests under
this Agreement to any other party or (ii) sublease any of the Vehicles it
subleases hereunder to any other party; provided that it may rent such Vehicles
to customers as a part of its daily rental car business.


24.    THIRD-PARTY BENEFICIARY. The parties hereto agree that each of AESOP
Leasing and the Trustee is an express third-party beneficiary to this Agreement
with respect to each and every right granted to AESOP Leasing or the Trustee, as
applicable, hereunder.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement or caused it to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
SUBLESSOR:
 
AVIS BUDGET CAR RENTAL, LLC




By:
/s/ Rochelle Tarlowe        

Name: Rochelle Tarlowe
Title: Vice President and Treasurer


SUBLESSEE:


ZIPCAR, INC.




By:
/s/ Mark D. Norman        

Name: Mark D. Norman            
Title: President


Acknowledged
TRUSTEE:
THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee
By:    /s/ Kenneth Helbig             
Name: Kenneth Helbig
Title: Vice President






